Opinion by
Judge Hardin :
The appellee alleged in his answer in substance and effect, that his arrest and imprisonment were without lawful authority; and the evidence conduces to sustain the allegation; this being *456so, the contract to pay the appellant for services to be rendered to affect the appellee’s release or escape from apprehended danger, was not necessarily unlawful or against the policy of the law as was in effect decided in the recent case of Thompson v. Wharton; and the judgment can not be sustained on the ground that the consideration* of the draft sued on was missing, the answer not alleging either fraud or duress on the part of the appellant, practiced by himself or others in colusión with him, as an inducement to his employment. Nor can we affirm the judgment on the only other ground of defense, presented by the answer, viz.: that the draft was given for no consideration, as it appears that said service was rendered by which the appellant was temporarily, at least, released from prison and restored to his liberty, of which it seems he was unlawfully deprived by the exercise of arbitrary power. Wherefore the judgment is reversed and the cause remanded for a new trial and for other proceedings not inconsistent with this opinion.

Rankin, Hawkins, for appellant.


Carlisle, for appellee.